Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 1 of 24



                      UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                              Case Number: 1:18-CV-21733-UU

  SALOMON CONSTRUCTION AND
  ROOFING CORP., a Florida corporation,

        Plaintiff,

  v.

  JAMES McHUGH CONSTRUCTION
  CO., a foreign corporation, and
  TRAVELERS CASUALTY AND
  SURETY COMPANY OF AMERICA, a
  Foreign corporation,

        Defendants.
                                          /

  JAMES McHUGH CONSTRUCTION CO.,
  a foreign corporation,

        Counter-Plaintiff,

  v.

  SALOMON CONSTRUCTION AND
  ROOFING CORP., a Florida corporation,
  and WESTCHESTER FIRE INSURANCE
  COMPANY, a foreign corporation,

        Counter-Defendants.
                                          /

  PLAINTIFF/COUNTER-DEFENDANT, SALOMON CONSTRUCTION AND ROOFING
         CORP. & DEFENDANT, WESTCHESTER FIRE INSURANCE CO.’s
        JOINT PROPOSED FINDINGS OF FACT & CONCLUSIONS OF LAW

        Plaintiff/Counter-Defendant Salomon Construction and Roofing Corp. (“SALOMON”),

  and Counter-Defendant Westchester Fire Insurance Company (“WESTCHESTER”) hereinafter
  submits this Joint Proposed Findings of Fact & Conclusions of Law, in accordance with this
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 2 of 24
  Case No.: 18-CV-21733-UU
  Page 2


  Court’s Scheduling Order and the Local Rules of the United States District Court for the

  Southern District of Florida.


                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk

  of Court using the CM/ECF system. I also certify that the foregoing document is being served

  on all parties of record identified on this case service list via transmission of Notices of

  Electronic Filing generated by CM/ECF this 18th day of April, 2019.

                                                   DANIELS, RODRIGUEZ, BERKELEY,
                                                   DANIELS & CRUZ, P.A.
                                                   4000 Ponce De Leon Boulevard, Suite 800
                                                   Coral Gables, Florida 33146

                                                   By: /s/ Alexander L. Wildman
                                                   ALEXANDER L. WILDMAN, ESQ
                                                   Florida Bar No.: 116930
                                                   awildman@drbdc-law.com
                                                   JORGE L. CRUZ, ESQ.
                                                   Florida Bar No.: 590681
                                                   jcruz@drbdc-law.com
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 3 of 24
  Case No.: 18-CV-21733-UU
  Page 3

                PROPOSED FINDINGS OF FACT & CONCLUSIONS OF LAW

         THIS CASE came before the Court for a non-jury trial on May ____ - ____, 2019 on (1)

  the Complaint filed in State Court on March 29, 2018 by the Plaintiff, SALOMON

  CONSTRUCTION AND ROOFING CORP. (hereinafter “SALOMON”) [D.E. 1-2], and which

  was thereafter removed to this Court (hereinafter “Complaint”) by the Defendants, JAMES

  McHUGH CONSTRUCTION CO. (hereinafter “McHUGH”) and TRAVELERS CASUALTY

  AND SURETY COMPANY OF AMERICA (hereinafter “TRAVELERS”), and 2) McHUGH’s

  Second Amended Counterclaim dated January 3, 2019 [D.E. 71] (hereinafter “the

  Counterclaim”) against SALOMON and WESTCHESTER FIRE INSURANCE COMPANY

  (hereinafter “WESTCHESTER”), and the parties’ respective answers and affirmative defenses

  thereto [D.E. 79, 77, 6].

         The Court has considered the Complaint and the Counterclaim, together with the relevant

  portions of the court file; has heard the testimony presented by the parties and other witnesses;

  has had the opportunity to observe the demeanor of each witness and assess each witness’

  credibility; has reviewed the documentary evidence admitted as exhibits; has heard arguments of

  counsel; has reviewed the parties’ written submissions; and has considered the applicable

  statutory law, rules of procedure and case law. Based on the foregoing, the Court makes the

  findings of fact and conclusions of law detailed below as to the claims asserted by SALOMON

  in its Complaint [D.E. 1-2], by McHUGH in its Second Amended Counterclaim [D.E. 71], and

  the affirmative defenses asserted in response to each of those pleadings by the respective

  Defendants and Counter Defendants [D.E. 79, 77, 6].
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 4 of 24
  Case No.: 18-CV-21733-UU
  Page 4

     1. PROCEDURAL HISTORY.

     1. SALOMON’s original Complaint was filed in Miami-Dade Circuit Court, Florida’s

        Eleventh Judicial Circuit Court, on or about March 29, 2018. [D.E. 1-2].

     2. SALOMON’s Complaint alleged a breach of contract against McHUGH in Count I,

        seeking the sum of $99,972.10 for McHUGH’s alleged non-payment for roofing and

        waterproofing work performed on the construction of the Miami Midtown 5 project in

        Miami, Florida. Similarly, in Count II SALOMON sought relief against McHUGH for

        unjust enrichment arising out of the alleged nonpayment for SALOMON’s work. Count

        III was a claim against a statutory payment bond provided pursuant to section 713.23,

        Fla. Stats., by McHUGH and TRAVELERS, in which SALOMON sought the same

        amount of $99,972.10 against the bond. Id.

     3. McHUGH and TRAVELERS filed an answer, [D.E. 6], in which they denied the

        allegations of the Complaint, denied any liability to SALOMON, and raised various

        affirmative defenses.

     4. McHUGH also filed a Counterclaim against SALOMON and WESTCHESTER.

        McHUGH alleged that SALOMON’s work was defective, requiring repair and

        replacement by McHUGH, for which McHUGH sought an amount of damages that was

        unspecified in the Counterclaim. McHUGH’s Counterclaim (initially) consisted of four

        (4) counts: Count I for breach of contract against SALOMON; Count II for violation of

        the Florida Building Code under section 553.84, Fla. Stats against SALOMON; Count III

        against WESTCHESTER under a common law performance bond; and Count IV was

        against WESTCHESTER under a common law payment bond WESTCHESTER. [D.E.

        71].
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 5 of 24
  Case No.: 18-CV-21733-UU
  Page 5

         5. This Court subsequently granted WESTCHESTER’s Motion for Partial Judgment on the

             Pleadings, therein dismissing Count III (for breach of payment bond) in McHUGH’s

             Second Amended Counterclaim. [D.E. 143].

         6. Going into trial, McHUGH only a single count as to SALOMON, for breach of contract,

             and claims for breach of the performance bond against WESTCHESTER [D.E. 71]. This

             Second Amended Complaint [D.E. 71] was McHUGH’s operative complaint going into

             trial, and similarly the initial Complaint [D.E. 01] was SALOMON’s operative complaint

             going into trial.

         2. FINDINGS OF FACT.

             The Court finds the following facts have been established by competent admissible

  evidence or otherwise stipulated to by the parties:

         1. McHUGH was the general contractor on the construction of the Miami Midtown 5

             apartment building (the “Subject Property”). [See D.E. 1631, at pp.5-6, “V”].

         2. McHUGH was retained pursuant to a written contract with the owner of the Subject

             Property, Magellan Development Group, LLC, to perform the construction. Id.

         3. In turn, McHUGH sub-contracted with SALOMON, pursuant to a written contract dated

             on or about July 14, 2015 (the “Subject Contract”) wherein SALOMON agreed to

             perform certain specified roofing work on the Project (the “Project”). A true and correct

             copy of that written contract was stipulated by the Parties as attached to SALOMON’s

             Complaint in this action. Id. See also: [D.E. 1-2]

         4. Subsequent to the Parties execution of the Subject Contract, McHUGH and SALOMON

             amended SALOMON’s scope of work on the Project through certain change orders,


  1
      Salomon has referred to the Amended Joint Pre-Trial Stipulation herein as D.E. 163, as it is being filed
        contemporaneously with this filing it is anticipated to be D.E. 163.
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 6 of 24
  Case No.: 18-CV-21733-UU
  Page 6

             which notably included certain revisions to SALOMON’s roofing work, as well as the

             inclusion of additional work, specifically waterproofing work, to be performed by

             SALOMON. See SALOMON’s Exhibits 47-48

         5. In 2016, SALOMON began its work on the Project. On or about December 14, 2016,

             SALOMON’s roofing work under its roofing permit was approved by the City of Miami

             Building Department. [See D.E. 1632, at pp.5-6, “V”]; See also: SALOMON’s Exhibit

             22.

         6. Subsequent to the completion of SALOMON’s work on the Project, SALOMON was still

             owed certain sums of money from McHUGH for services rendered. On or about April

             28, 2017, after McHUGH failed to render final payment for amounts due and owing

             under the Subject Contract, SALOMON recorded a Claim of Lien in the Public Records

             of Miami-Dade County in the amount of $89,972.10. See SALOMON’s Exhibit 54-56.

         7. Thereafter, on September 9-10, 2017, Hurricane Irma hit South Florida.

         8. It is undisputed by the Parties that the hurricane caused damage to the Subject Property.

             After the hurricane, McHUGH performed investigations of the Subject Property and

             became aware of damage to the roof, as well as damage to the louvers and windows.

             [D.E. 41-1, D.E. 41-2]. See also: SALOMON’s Exhibits 24, 28, 29, 30, 31.

         9. McHUGH contends that the roofing damage was the result of defective work by

             SALOMON, which ultimately gave rise to McHUGH’s counterclaim. [D.E. 71].

             McHUGH is also separately seeking remedies against two other sub-contractor on the

             Project, Cailis Mechanical Corp. and United Glass Systems (non-parties), who are

             allegedly responsible for the damage to the other areas of the property, i.e. louvers and


  2
      Salomon has referred to the Amended Joint Pre-Trial Stipulation herein as D.E. 163, as it is being filed
        contemporaneously with this filing it is anticipated to be D.E. 163.
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 7 of 24
  Case No.: 18-CV-21733-UU
  Page 7

                windows. [D.E. 41-1, D.E. 41-2]. See also: SALOMON’s Exhibits 21, 23, 24, 28, 29, 30,

                31.

         10. During trial, McHUGH argued that SALOMON failed to install the roof on the Subject

                Property in conformance with the Subject Contract, and as such, McHUGH was entitled

                to damages in the amount of the cost of replacing the roof, as well as damages for various

                other categories of damages, including consulting fees and McHUGH’s “general

                conditions.”

           i.         SALOMON’s Complaint

             SALOMON’s Complaint as to McHUGH contained three counts: Count I (Breach of

  Contract); Count II (Unjust Enrichment) and Count III (Statutory Bond Pursuant to Fla. Stat. §

  713.23) as against McHUGH and McHUGH’s surety, TRAVELERS.

                      a. SALOMON Is Owed Its Remaining Contract Balance

         1. McHUGH, as the general contractor on the Miami Midtown 5 apartment building project,

                subcontracted with SALOMON, as subcontractor, for the installation of the original roof

                at Miami Midtown 5. See D.E. 1633, at pp.5-6, “V”].

         2. The base contract sum was $301,342.00. See SALOMON’s Exhibit 7. See also: [D.E. 1-

                2]

         3. McHUGH and SALOMON executed three Change Orders (#1-3) taken together amount

                to $448,499.00, resulting in an undisputed Adjusted Contract Sum of $749,841.00. See

                SALOMON’s Exhibit 47-48.

         4. At McHUGH’s instruction SALOMON proceeded with work outside its original scope of

                work, including the following:            (a) installation of 465 lightning protection pads


  3
      Salomon has referred to the Amended Joint Pre-Trial Stipulation herein as D.E. 163, as it is being filed
        contemporaneously with this filing it is anticipated to be D.E. 163.
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 8 of 24
  Case No.: 18-CV-21733-UU
  Page 8

        ($3,255.00); (b) installation of a depressed slab area ($11,750.00); (c) installation of

        tapered ISO with 60 mil GAF TPO roofing and all associated wall flashings

        ($15,950.00); (d) temporary and full repairs to the main roof and assisting with the work

        of McHUGH’s electrician ($2,550.00); (e) locating and repairing roof holes created by

        others on the 2nd floor roof and re-flashing the wall flashings where vents were moved

        after SALOMON completed is work ($575.00); (f) repairing damages to the TPO roof

        created by others after the final cleaning of the roof membrane ($1,800.00); and (g)

        providing payment and performance bonds ($5,123.00). See SALOMON’s Exhibit 1, 47-

        48.

     5. While some of the Change Orders were not executed by McHUGH (i.e. SALOMON’s

        Exhibit 48), it is beyond dispute that the work was authorized and approved by

        McHUGH, and, in some cases, necessitated due to damages to the roof caused by

        McHUGH’s other trades.

     6. The value of these extra work items totals $41,003.00, resulting in an Adjusted Contract

        Sum of $790,844.00. See SALOMON’s Exhibit 1, 47-48.

     7. SALOMON was also authorized to perform up to $10,000.00 of roof repairs following

        Hurricane Irma, and it did perform those roof repairs. It is undisputed that McHUGH

        paid SALOMON $670,356.90, leaving an unpaid contract balance due SALOMON of

        $130,487.10. See SALOMON’s Exhibit 1, 20, 47-48, 59.

              b. It Would Be Unjust For McHUGH To Retain The Benefit Of Salomon’s Roof
                 Repair Services After Hurricane Irma Without Compensating SALOMON For
                 The Same
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 9 of 24
  Case No.: 18-CV-21733-UU
  Page 9

     1. On or about September 28, 2017, McHUGH authorized SALOMON to proceed with

        repairing the roof following Hurricane Irma, in an effort to mitigate damage to the roof

        and adjacent work. See SALOMON’s Exhibit 48.

     2. SALOMON did perform emergency roof repair services as instructed and authorized by

        McHUGH with the full and reasonable expectation of being compensated for the same,

        and McHUGH knew that SALOMON expected to be paid.

     3. By failing to pay SALOMON for the services provided, McHUGH was unjustly enriched

        in the amount of $10,000.00, and SALOMON is due this amount from McHUGH.

              c. SALOMON Is Entitled To Recover Against The Payment Bond Issued by
                 TRAVELERS


     1. Based upon the evidence presented, the Court finds that SALOMON’s final furnishing of

        its labor and materials at the Project occurred within 90 days of the recording of its Claim

        of Lien, which was recorded on April 18, 2017. See SALOMON’s Exhibit 54-56.

     2. Thereafter, McHUGH transferred the lien to the payment bond by recording a Notice of

        Bond in the Public Records of Miami-Dade County, Florida. See SALOMON’s Exhibit

        46.

     3. The bond was not recorded before commencement of construction. SALOMON was not

        served with a copy of the bond until on or about May 4, 2017.

     4. SALOMON did submit a Notice of Nonpayment within 90 days of receiving a copy of

        the bond. The Court finds that SALOMON’s Notice of Non-payment was timely. See

        SALOMON’s Exhibit 54-56, 62

     5. The Court also finds that SALOMON filed its complaint within the one year period

        provided by §713.23(1)(e), and, therefore, its claim against the bond is timely. [D.E. 1].
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 10 of 24
   Case No.: 18-CV-21733-UU
   Page 10

      6. Thus, the Court finds that SALOMON’s Claim of Lien against the project is valid and

             SALOMON is owed an unpaid contract balance of $130,487.10 from TRAVELERS.

       ii.      McHUGH’s Counterclaim:

      1. As to SALOMON, McHUGH had solely a breach of contract count at-issue at trial.

             McHUGH argued that SALOMON failed to install the roof on the Subject Property in

             conformance with the Subject Contract. [D.E. 71].

      2. Per McHUGH, SALOMON’s improper installation caused damages to McHUGH,

             measured by the amount of the cost to replace the roof, as well as additional damages for

             investigative consultant’s fees and to compensate McHUGH for its staff’s expended time

             (i.e. “general conditions”). Id.

      3. In addition, McHUGH sought a 10% “management fee” on top of its alleged damages.

             In total, McHUGH claimed to be entitled to damages valued at approximately

             $1,228,081.98. Id.

      4. In support of its claim for breach of contract, McHUGH offered photographs and

             testimony depicting conditions on the Subject Property. McHUGH proffered this

             evidence as proof of SALOMON’s contractual breach.

      5. However, McHUGH was unable to meet its burden of proof that SALOMON materially

             breached the Subject Contract.

      6. SALOMON contradicted McHUGH’s position by presenting evidence that McHUGH

             were responsible for their own damages by materially breaching the Subject Contract and

             failing to properly supervise and coordinate other sub-contractors. See SALOMON’s

             Exhibits 8-13, 15, 25, 26, et seq.
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 11 of 24
   Case No.: 18-CV-21733-UU
   Page 11

      7. SALOMON established that McHUGH had failed to sub-contract for the sealing of

          overflow drainage holes (scupper openings) on the roof parapet walls.          Id.   It is

          undisputed that McHUGH was responsible for sub-contracting the sealing of the scupper

          openings on the roof parapet wall. Id; See also: D.E. 1-2. It is undisputed that the

          scupper openings were not sealed. Id. It is also undisputed that the failure to seal the

          outside of the scupper openings had a detrimental effect upon the functionality and useful

          life of the roof.

      8. SALOMON produced uncontroverted evidence that the roof installed by SALOMON

          was damaged with holes/punctures caused by other sub-contractors on the Project. See

          SALOMON’s Exhibits 2, 10-14, 15.

      9. The uncontroverted evidence established that these holes/punctures occurred after

          SALOMON had ceased involvement on the Project. Id.

      10. It is similarly undisputed that holes/punctures in the roof had a detrimental effect upon

          the functionality and useful life of the roof.

      11. McHUGH was unable to establish that their damages were not caused by the existence of

          the holes/punctures or the unsealed scuppers.

          In light of the foregoing, this Court found that McHUGH has failed to present substantial

   competent evidence that SALOMON materially breached the Subject Contract, nor that

   SALOMON caused the damages claimed. Rather, the Court finds that McHUGH was as likely,

   if not more likely, to be the cause of its own damages.

          Turning to McHUGH’s Counterclaim as to WESTCHESTER, SALOMON’s surety, the

   Court similarly finds that McHUGH’s claim fails.
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 12 of 24
   Case No.: 18-CV-21733-UU
   Page 12

      1. As the evidence has shown, McHUGH failed to render all contractually obligated

         payments to SALOMON as per the terms of the Subject Contract in the amount of at least

         $130,487.10, without inclusion of interest. See SALOMON’s Exhibits 47-48, 54-57.

      2. The payment and performance bonds issued by WESTCHESTER were attached to the

         Subject Contract between SALOMON and MCHUGH as Exhibit G.1, Payment and

         Performance Bond. [D.E. 1-2]. The payment and performance bond has a penal sum in

         the amount of $301,342. Id.

      3. However, MCHUGH’s Counterclaim sought recovery on both the payment and

         performance bond, alleging it is entitled to recover twice the penal sum, i.e. $602,684.

         [D.E. 71].

      4. This Court already has determined that McHUGH’s claim for recovery under the payment

         bond against WESTCHESTER fails as a matter of law. [D.E. 143].

      5. While MCHUGH is entitled to recover on the performance bond against

         WESTCHESTER, it may do so only to the extent that WESTCHESTER’s principal,

         SALOMON, is found to have defaulted in performance at the project and failed to

         remedy such default. [D. E. 1-2].

      6. However, the evidence at trial has established that SALOMON did not default under the

         terms of the Subject Contract.

      7. Accordingly, since this Court finds that McHUGH failed to meet its burden of proof with

         regards to its claim for Breach of Contract against SALOMON, McHUGH’s claim

         against WESTCHESTER similarly fails as well, insofar as that claim hinges upon the

         underlying contention that SALOMON failed to perform pursuant to the Subject

         Contract.
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 13 of 24
   Case No.: 18-CV-21733-UU
   Page 13




       3. CONCLUSIONS OF LAW.

          Based upon the Court’s review of the relevant authorities presented, and in light of the

   Findings of Fact stated above, the Court makes the following conclusions of law:

     i.   SALOMON’S Complaint

              a. Count I (Breach of Contract)

       1. Although the Subject Contract required change orders to be in writing, the undisputed

          facts show that the Parties established a course of conduct whereby changes were

          authorized and the work performed before McHUGH issued a written change order to

          SALOMON. SALOMON was paid for that change order work.

       2. A contracting party may waive, either orally or by conduct, a stipulation in a construction

          contract providing that alterations or extra work must be authorized by a written change

          order. Doral Country Club, Inc. v. Curcie Brothers, Inc., 174 So.2d 749, 750-751 (Fla.

          3rd DCA 1965); Pan American Engineering Co., Inc. v. Poncho’s Construction Co., 387

          So.2d 1052, 1053 (Fla. 5th DCA 1980).

       3. Based on the evidence received, McHUGH waived the requirement for a written change

          order for (a) installation of 465 lightning protection pads ($3,255.00); (b) installation of a

          depressed slab area ($11,750.00); (c) installation of tapered ISO with 60 mil GAF TPO

          roofing and all associated wall flashings ($15,950.00); (d) temporary and full repairs to

          the main roof and assisting with the work of McHUGH’s electrician ($2,550.00); (e)

          locating and repairing roof holes created by others on the 2nd floor roof and re-flashing

          the wall flashings where vents were moved after SALOMON completed is work

          ($575.00); (f) repairing damages to the TPO roof created by others after the final cleaning
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 14 of 24
   Case No.: 18-CV-21733-UU
   Page 14

         of the roof membrane ($1,800.00); and (g) providing payment and performance bonds

         ($5,123.00). The value of these extra work items totals $41,003.00. See SALOMON’s

         Exhibits 47-48].

      4. The evidence presented at trial established by a preponderance of evidence that

         SALOMON substantially performed the work set forth in the change orders at bar. Id.

      5. Accordingly, because SALOMON performed the work in accordance with the Subject

         Contract, and it is therefore entitled to payment. When a contractor has substantially

         performed under its contract, it is entitled to an award for the contract price. Casa Linda

         Tile & Marble Installers, Inc. v. Highlands Place 1981, LTD., 642 So. 766 (Fla. 4th DCA

         1994); Ocean Ridge Development Corp. v. Quality Plastering, Inc., 247 So.2d 72 (Fla. 4th

         DCA 1971).

      6. Based upon the evidence received, this Court finds that McHUGH breached the Subject

         Contract with SALOMON by failing to render payment for the authorized change orders.

      7. As such, this Court finds that SALOMON is entitled to judgment on its breach of contract

         count, and as such SALOMON is due the amount of the undisbursed contract balance of

         $130,487.10, which includes $10,000.00 for the repair work performed by SALOMON

         after Hurricane Irma, with authorization from McHUGH.

      8. Similarly, because the Parties do not dispute that the Subject Contract contains a

         prevailing party attorney’s fees provision, the Court further finds that SALOMON shall

         be deemed the prevailing party on this count.        Accordingly, this Court finds that

         SALOMON is entitled to recover reasonable attorney’s fees and costs as a result of

         McHUGH’s breach.

             b. Count II (Unjust Enrichment)
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 15 of 24
   Case No.: 18-CV-21733-UU
   Page 15

      1. In accordance with the Court’s findings above, the Court similarly finds that SALOMON

         is entitled to judgment for unjust enrichment.

      2. Competent evidence was presented that SALOMON did perform emergency repair work

         after Hurricane Irma at the instruction of McHUGH. To establish a prima face case under

         unjust enrichment, it must be shown that a benefit was conferred upon McHUGH with

         McHUGH’s knowledge, McHUGH accepted and retained the benefit conferred, and the

         circumstances are such that it would be inequitable for McHUGH to retain the benefit

         without paying the value thereof to SALOMON. Ruck Brothers Brick, Inc. v. Kellogg &

         Kimsey, Inc., 668 So.2d 205 (Fla. 2nd DCA 1995).

      3. Based upon the evidence received, SALOMON did perform emergency repair work,

         which benefited McHUGH, with McHUGH’s knowledge.                McHUGH accepted and

         retained the benefit conferred, and it would be unjust to allow McHUGH to retain that

         benefit without paying the reasonable value thereof, which totals $10,000.00.

             c. Count III (Breach of Payment Bond)

      1. In accordance with the Court’s findings above, the Court finds that SALOMON

         contracted directly with McHUGH for its work at the Project.            SALOMON last

         performed its scope of work at the project, excluding punch list work, within 90 days of

         the recording of its Claim of Lien, which was recoded against the project on April 18,

         2017.

      2. Thereafter, McHUGH transferred the lien to the payment bond by recording a Notice of

         Bond in the Public Records of Miami-Dade County, Florida. TRAVELERS was the

         Surety on the payment bond. The bond was not recorded before the commencement of

         construction. SALOMON did provide a Notice of Nonpayment within 90 days of having
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 16 of 24
   Case No.: 18-CV-21733-UU
   Page 16

          been served with a copy of the bond, as provided by section 713.23(1)(d), Fla. Stats.

          SALOMON also filed this lawsuit on March 28, 2018, or within the one year period

          provided by section 713.23(1)(e), Fla. Stats.

       3. Based upon the evidence received, SALOMON is due the amount of the undisbursed

          contract balance of $130,487.10, which includes $10,000.00 for the repair work

          performed by SALOMON after Hurricane Irma, with authorization from McHUGH.

          SALOMON, having complied with all conditions precedent to its recovery on the

          payment bond provided by TRAVELERS is entitled to recovery $130,487.10, under the

          payment bond provided by TRAVELERS.


    ii.   McHUGH’s Counterclaim

              a. Count I (Breach of Contract Claim as to SALOMON)

       1. In order to prevail on a claim for breach of contract, McHUGH must prove: (1) a valid

          contract; (2) a material breach; and (3) damages. Friedman v. New York Life Ins. Co., 985

          So. 2d 56, 58 (Fla. 4th DCA 2008). This general rule was enunciated by various Florida

          district courts of appeal. See Murciano v. Garcia, 958 So. 2d 423, 423-24 (Fla. 3d DCA

          2007); Abbott Laboratories, Inc. v. General Elec. Capital, 765 So. 2d 737, 740 (Fla. 5th

          DCA 2000); Mettler, Inc. v. Ellen Tracy, Inc., 648 So. 2d 253, 255 (Fla. 2d DCA 1994);

          Knowles v. C.I.T. Corp., 346 So. 2d 1042, 1043 (Fla. 1st DCA 1977).

       2. In general, the damages recoverable from a breach of contract are those which naturally

          flow from the breach at issue. Sharick v. Se. University of the Health Sciences, Inc., 780

          So.2d 136, 139 (Fla. 3d DCA 2000) (“Damages recoverable by a party injured by a

          breach of contract are those which would naturally result from the breach and can
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 17 of 24
   Case No.: 18-CV-21733-UU
   Page 17

         reasonably be said to have been contemplated by the parties at the time the contract was

         made.”).

      3. The doctrine of substantial performance applies when the variance from the contract

         specifications is inadvertent or unintentional and unimportant so that the work actually

         performed is substantially what was called for in the contract. Lockhart v. Worsham, 508

         So.2d 411, 412 (Fla. 1st DCA 1987). “Substantial performance is performance ‘nearly

         equivalent to what was bargained for.’” Strategic Resources Grp., Inc. v. Knight-Ridder,

         Inc., 870 So.2d 846, 848 (Fla. 3d DCA 2003).

      4. As set forth above, McHUGH presented evidence at trial to the effect that SALOMON

         breached the Subject Contract.

      5. However, McHUGH has failed to present evidence establishing that the claimed breaches

         are material in nature.

      6. Specifically, McHUGH has failed to present evidence that the damages sought are the

         natural result of SALOMON’s alleged breach.

      7. Rather, to the contrary, this Court was presented with substantial evidence that McHUGH

         caused its own damages by failing to properly supervise and coordinate the Project, by

         failing to sub-contract all essential sealant work and by allowing damage to the roof after

         SALOMON had completed its work. Thus, this Court finds that McHUGH has failed to

         meet its burden of proof in establishing that the claimed damages are the natural result of

         SALOMON’s alleged breach. See SALOMON’s Exhibits 2, 8, 10-14, 15.

      8. To the contrary of McHUGH’s position, this Court finds that SALOMON substantially

         performed its obligations under the Subject Contract. This conclusion is supported by

         competent admissible evidence, including, in pertinent part, the fact that McHUGH
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 18 of 24
   Case No.: 18-CV-21733-UU
   Page 18

         accepted SALOMON’s work, McHUGH rendered payment to SALOMON for that work,

         and the fact that SALOMON’s work was approved by the City of Miami’s Building

         Department.

      9. Finally, the Court also concludes that McHUGH has also failed to produce competent

         evidence to prove its claimed damages. McHUGH was unable to present evidence as to

         whether SALOMON’s roof failed to meet the uplift requirements. Similarly, McHUGH

         was unable to present evidence that the entire roof needed to be replaced. It is axiomatic

         that McHUGH cannot recover for damages that it has failed to prove. Thus, McHUGH’s

         claim fails because McHUGH has failed to establish its damages.

      10. Thus, in light of the foregoing, McHUGH’s claim for breach of contract against

         SALOMON fails as a matter of law and SALOMON is entitled to judgment in its favor.

      11. Moreover, because the Parties do not dispute that the Subject Contract contains a

         prevailing party attorney’s fees provision, the Court further finds that SALOMON be

         deemed the prevailing party. Accordingly, this Court finds that SALOMON is entitled to

         recover reasonable attorney’s fees and costs as a result of McHUGH’s failure to prevail

         on this claim.

             b. Counts II & III (Breach of Performance and Payment Bond as to
                WESTCHESTER)


      1. As explained above, McHUGH’s claim for breach of contract as to SALOMON fails.

         Thus, this Court similarly finds that McHUGH’s claims for breach of performance bond

         and breach of payment bond as to SALOMON’s surety, WESTCHESTER, also fails.

      2. This Court has previously determined that the breach of payment bond claim fails. [D.E.

         143]
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 19 of 24
   Case No.: 18-CV-21733-UU
   Page 19

      3. “Although the actual expenses paid under each bond are often similar, the payment bond

         and performance bond remain distinguished by the different obligations assumed by the

         surety.” 11 Couch on Ins. § 163.10.

      4. Florida courts recognize “the traditional distinction between payment and performance

         bonds, which serve different purposes and give rise to different obligations[.]” Allegheny

         Casualty Company v. Archer-Western/Demaria Joint Venture III, et al., Case no. 8:13-cv-

         128-T-24-TGW, 2014 WL 10815507 (M.D. Fla. June 16, 2014).

      5. “A [surety] bond is a contract, and, therefore, a bond is subject to the general law of

         contracts.” Am. Home Assur. Co. v. Larking Gen. Hosp. Ltd., 593 So.2d 195, 197 (Fla.

         1992). “The intent of the parties to the contract should govern the construction of a

         contract. . . . To determine the intent of the parties, a court should consider the language

         in the contract, the subject matter of the contract, and the object and purpose of the

         contract.” Id. As “a general rule, a surety’s liability on a bond is determined strictly from

         the terms and conditions of the bond agreement.” Arch Ins. Co. v. John Moriarty &

         Associates of Florida, Inc., 15-22403-CIV, 2016 WL 7324144 (S.D. Fla. Dec. 12, 2016)

         (citing CC-Aventura, Inc. v. Weitz Co., LLC, 492 Fed. Appx. 54 (11th Cir. 2012)

         (unpublished). In interpreting contracts, Florida courts adopt the construction of the

         contract that is reasonable and avoid absurd results. See Paddock v. Bay Concrete Indus.,

         Inc., 154 So. 2d 313, 316 (Fla. Dist. Ct. App. 1963).

      6. An “obligee under a . . . payment bond is not entitled to payments for labor and material

         paid by the obligee who completes the contract after the contractor’s default.” Ribeira &

         Laurenco Concrete Constr. v. Jackson Healthcare Assocs., 254 N.J. Super. 445, 451, 603

         A.2d 976, 979 (N.J. Super.Ct. App.Div. 1992). A payment bond “is limited in coverage to
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 20 of 24
   Case No.: 18-CV-21733-UU
   Page 20

         the protection of laborers and materialmen, it . . . does not indemnify the obligee with

         respect to labor and materials purchased and used by the obligee in completing the

         contract after the contractor’s default.”    11 Couch on Ins. § 165:15 (3d ed. 1995)

         (footnote and citation omitted).

      7. A payment bond “. . . by definition does not indemnify the obligee with respect to labor

         and materials used by the obligee in completing the contract after the contractor's

         default.” 13 Couch, Cyclopedia of Ins. Law 2d § 47:232 (1982), at 373. A payment bond

         is not intended “to guarantee payment of [the prime contractor/obligee’s] labor and

         materials used to complete the project after [the subcontractor/principal] stopped

         performing.” See Allegheny Cas. Co. v. Archer-Western/Demaria Joint Venture III, No.

         8:13-cv-128-T-24-TGW, 2014 U.S. Dist. LEXIS 185087, at 13 (M.D. Fla. June 16, 2014).

      8. Here, as explained above, the Court has found that McHUGH’s claim for breach of

         contract against SALOMON fails. Thus, it logically follows that McHUGH’s claim for

         breach of the performance bond also fails because McHUGH has failed to establish that

         SALOMON defaulted under the Subject Contract.

      9. Turning to attorney’s fees under the bond claims, MCHUGH is not entitled to recover its

         attorney fees for its claim against the bond because, in construing the statutes relied upon

         by MCHUGH, Florida “courts have established that a prevailing insured is one who

         obtains a judgment in its favor and against an insurer in an amount which is greater than

         any offer of settlement previously tendered by the insurer.” Danis Indus. Corp. v. Ground

         Imp. Techniques, Inc., 629 So. 2d 985, 987–88 (Fla. Dist. Ct. App. 1993), approved sub

         nom. Danis Indus. Corp. v. Ground Improvement Techniques, Inc., 645 So. 2d 420 (Fla.
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 21 of 24
   Case No.: 18-CV-21733-UU
   Page 21

         1994). Here, the record reflects that McHUGH has failed to recover an amount larger

         than the offer of settlement tendered.

      10. The attorneys fees, if any, must be reduced by considering the “results obtained” principle

         set forth in Florida Patient's Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985).

         Under Rowe, a court may reduce an attorney's fees award based upon the “results

         obtained” if a “party prevails on a claim or claims for relief, but is unsuccessful on other

         unrelated claims.” Id. at 1151. Under these circumstances, “the trial judge must evaluate

         the relationship between the successful and unsuccessful claims and determine whether

         the investigation and prosecution of the successful claims can be separated from the

         unsuccessful claims.” Id. See also Zaremba Florida Co. v. Klinger, 550 So.2d 1131 (Fla.

         3d DCA 1989).

      11. MCHUGH has the burden of either allocating its attorney's fees based on its successful

         claims, which it did not do. Danis Indus. Corp. v. Ground Imp. Techniques, Inc., 629 So.

         2d 985, 987–88 (Fla. Dist. Ct. App. 1993), approved sub nom. Danis Indus. Corp. v.

         Ground Improvement Techniques, Inc., 645 So. 2d 420 (Fla. 1994)

         Thus, because McHUGH has failed to succeed in its claims against SALOMON,

   necessarily it is not entitled to an award of attorney’s fees under its bond claims against

   TRAVELERS.



      4. SUMMARY OF CONCLUSIONS.

         Based upon the foregoing findings and conclusions of law, the Court finds that McHUGH

   has failed to satisfy its burden of proof that SALOMON breached the Subject Contract.

   Similarly, McHUGH’s claims under the performance bond and payment bond as against
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 22 of 24
   Case No.: 18-CV-21733-UU
   Page 22

   SALOMON’s        surety,   TRAVELERS,        also   fails.   Accordingly,   JAMES      McHUGH

   CONSTRUCTION CO. shall take nothing from the Plaintiff/Counter-Defendants, SALOMON

   CONSTRUCTION & ROOFING CORP. and WESTCHESTER FIRE INSURANCE CO. on

   Counts I, II and III of McHUGH’s Counterclaim.

          SALOMON has satisfied its burden of proof on its breach of contract and breach of

   payment bond claims as against JAMES McHUGH CONSTRUCTION CO. and TRAVELERS

   CASUALTY AND SURETY COMPANY OF AMERICA. Accordingly, SALOMON shall be

   entitled to recover the principal sum of $130,487.10 on Count I and III of SALOMON’s

   Complaint, as against McHUGH and TRAVELERS jointly and severally, plus pre-judgment

   interest at 6.33% per annum, for a total amount of $137,744.92 ($120,487.10 principal +

   $6435.79 interest), calculated as follows:

                  $10,000 x .0633=$633

                  There is one year of interest from 10/13/17 to 10/13/18, so $633.

                  /365= $1.7342465 daily interest

                  x 109 days = $189.03

                  $189.03+$633 =$822.03

                  $120,487.10 x .0633 = $7626.8334

                  /365 days = 20.895433 daily interest

                  x 308 days = $6435.79

                  $6435.79 + 822.03 = $7257.82 Total interest owed through ______, 2019.

          Interest continues at the daily rates noted above through the date of judgment. That

   amount is in addition to this Court’s award of reasonable prevailing party attorney’s fees

   pursuant to the provisions of the Subject Contract, to be determined at a subsequent hearing.
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 23 of 24
   Case No.: 18-CV-21733-UU
   Page 23

          In the alternative, with respect to the $10,000 claim in Count II, SALOMON has also

   satisfied its burden of proof on its unjust enrichment claim against JAMES McHUGH

   CONSTRUCTION CO. As such, SALOMON shall also be entitled to an award of $10,000.00

   for Count II, plus pre-judgment interest at 6.33% per annum, for a total of $10,822.03 ($10,000

   principle and $822.03 interest), calculated as follows:

                  $10,000 x .0633=$633

                  There is one year of interest from 10/13/17 to 10/13/18, so $633.

                  /365= $1.7342465 daily interest from 10/13/18 to 1/30/2019

                  x 109 days = $189.03

                  $189.03 + 633 = $822.03

      5. SUBMISSION OF FINAL JUDGMENT.

          Counsel for McHUGH is ordered and directed to submit to the Court in Word format via

   the division email on or before _______________, 2019 a final judgment against McHUGH and

   TRAVELERS and in favor of SALOMON and WESTCHESTER consistent with the Court’s

   findings of fact and conclusions of law set forth in this Order and with the applicable rules of

   civil procedure and statutes governing the form and content of final judgments. Counsel shall

   provide a courtesy copy of the proposed final judgment to SALOMON and WESTCHESTER’s

   counsel prior to submitting it to the Court.



      6. RESERVATION OF JURISDICTION.

          The Court reserves jurisdiction over this case to:

          a. Determine the amount of and award reasonable attorney’s fees and court costs; and

          b. Enter any additional order or judgment that may be necessary, appropriate or equitable.
Case 1:18-cv-21733-UU Document 168 Entered on FLSD Docket 04/18/2019 Page 24 of 24
   Case No.: 18-CV-21733-UU
   Page 24




   DONE and ORDERED at Miami, Florida, this ___ day of ___________, 2019.




                               _______________________________
                               URSULA UNGARO
                               UNITED STATES DISTRICT JUDGE




   Cc: All Counsel of Record
